Exhibit 21 SUBSIDIARIES Name of Entity Jurisdiction of Incorporation 407664 British Columbia Ltd. British Columbia, Canada AETEX, Inc. Delaware All American Towing Services, Inc. Delaware APACO, Inc. Delaware B&B Associated Industries, Inc. Delaware B-G Towing, Inc. Delaware BTRX, Inc. Delaware BTRCX, Inc. Delaware BASIEX, Inc. Delaware BBSX, Inc. Delaware Boniface Engineering, Ltd. United Kingdom Cal West Towing, Inc. Delaware CBTX, Inc. Delaware Century Holdings, Inc. Tennessee CEX, Inc. Delaware Champion Carrier Corporation Delaware Chevron, Inc. Pennsylvania CCASX, Inc. Delaware DVREX, Inc. Texas DSX, Inc. Delaware F.G. Russell Truck Equipment Ltd. British Columbia, Canada GATX of Delaware, Inc. Delaware HTX, Inc. Delaware Jige International France LTSX, Inc. Delaware LASX, Inc. Delaware LWKR, Inc. Delaware MAEX, Inc. Delaware Miller Financial Services Group, Inc. Tennessee Miller/Greeneville, Inc. Tennessee Miller Industries Distributing, Inc. Delaware Miller Industries Europe B.V. Netherlands Miller Industries International, Inc. Tennessee Miller Industries Towing Equipment Inc. Delaware MSTEX, Inc. Delaware MTSX, Inc. Delaware MGEX, Inc. Delaware P.A.T., Inc. Delaware PEX, Inc. Delaware Purpose, Inc. Delaware RRIC Acquisition Corp. Delaware RSX, Inc. Delaware Road One, Inc. Delaware R.M.W.S., Inc. Delaware Southern Wrecker Center, Inc. Delaware Southern Wrecker Sales, Inc. Delaware Name of Entity Jurisdiction of Incorporation SWSX, Inc. Delaware Texas Towing Corporation Delaware TPCTH, Inc. Delaware Treasure Coast Towing, Inc. Delaware WTC, Inc. Delaware WSX, Inc. Delaware WTX, Inc. Delaware
